Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
All rejections not reiterated herein below are withdrawn in view of the amendments filed 06-01-2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected because it recites limitation “a moderation plate, a perimeter of the moderation plate surrounded by the midsole, wherein the moderation plate is positioned between the midsole and a recessed area configured to receive a foot”. It is not clear how the plate can be in between the midsole and the recessed area since the plate is surround by the midsole cavity and the midsole, the plate and the upper are made of the recessed area.
Any remaining claims are rejected as depending from a rejected base claim.
In the art rejections below the claims have been treated as best understood by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 and 5-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teteriatnikov et al. (2010/0275471) in view of Grelle et al. (9,770,066).
Regarding claim 1, Teteriatnikov teaches a footwear article, comprising: 
a midsole (figs 1-7, member 109) with a lower surface of constant curvature extending from a heel of the midsole to a toe of the midsole (member 121), 
a moderation plate (figs 1-7, member 107), wherein the moderation plate is positioned between the midsole and a recessed area configured to receive a foot, and wherein the lower surface maintains the constant curvature throughout a stance phase of a walking gait (figs 6A-6D).  
Teteriatnikov does not teaches a perimeter of the moderation plate surrounded by the midsole.
Grelle teaches a shoe having a plate (fig 7C, member 14) and a midsole (fig 7C, member 11) wherein a perimeter of the plate surrounded by the midsole.
It would have been obvious to one ordinary skill in the art before the effective filling date of the claim invention to modify the sole structure of Teteriatnikov by having a perimeter of the plate surrounded by the midsole, as taught by Grelle, in order to provide active core stability in static and dynamic phase (Grelle, col 4, lines 32-33).

    PNG
    media_image1.png
    236
    459
    media_image1.png
    Greyscale

Regarding claim 2, the modified structure Teteriatnikov-Grelle discloses an exterior of the midsole includes a first surface that faces away from an outsole and a second surface that faces towards the outsole, and wherein the moderation plate is positioned within a cavity formed into the first surface (Teteriatnikov, fig 4A annotated above).  
Regarding claim 3, the modified structure Teteriatnikov-Grelle discloses the moderation plate is inflexible and includes curvature, wherein the moderation plate is configured such that the curvature is positioned adjacent to a ball of a foot inserted into an upper of the footwear article (Teteriatnikov, fig 4A annotated below).  

    PNG
    media_image2.png
    422
    513
    media_image2.png
    Greyscale

Regarding claim 5, the modified structure Teteriatnikov-Grelle discloses a heel extension of the heel of the midsole configured to extend outward from a heel of a foot inserted into an upper of the footwear article, wherein the constant curvature of the lower surface of the midsole terminates at an end of the heel extension away from the foot (Teteriatnikov, fig 1A annotated below).  

    PNG
    media_image3.png
    248
    635
    media_image3.png
    Greyscale

Regarding claim 6, the modified structure Teteriatnikov-Grelle discloses the midsole is constructed of rigid material (PU, Teteriatnikov, para 0054) such that the constant curvature of the midsole does not deform during a stance phase of walking (Teteriatnikov, figs 6A-6D).  

    PNG
    media_image4.png
    427
    427
    media_image4.png
    Greyscale

Regarding claim 7, the modified structure Teteriatnikov-Grelle teaches all limitations of claim 7 except a plane of the constant curvature is configured to align with a center-of-pressure line of a foot when the foot is inserted into an upper of the footwear article, the center-of-pressure line of the foot measured during walking without wearing the footwear article, and wherein the center-of-pressure line is a curved line extending along a length of the foot. However, as seen in fig 7D annotated above that a plane of the constant curvature aligns with a center-of-pressure line of a foot inserted into an upper of the footwear article. Therefore  one of ordinary skill in the art could understand that any tangent line will create a curvature plane with the midsole bottom surface (fig 7, member 127) and one must be aligned to the center-of-pressure line of a foot.
Regarding claim 8, the modified structure Teteriatnikov-Grelle a cavity in the midsole (fig 4A annotated above).
Regarding claim 9, the modified structure Teteriatnikov-Grelle teaches all limitations of claim 7 and Teteriatnikov further teaches traction elements forming an outsole (figs 2A-5B, member 105) coupled to the lower surface of the midsole, the traction elements configured to be positioned along a center-of-pressure line Page 3 of 13Application No. 16/784,165 Application Filing Date: February 6, 2020 Docket No. KEE19301of a foot when the foot is inserted into an upper of the footwear article (figs 1-5, member 123) Thus as seen in fig 7D annotated above that the center of pressure line goes from 4 toe to a heel and it could be anywhere between the lateral and medial sides of the curvature plane of the midsole and the traction elements also selectively positioned along the midsole; therefore, one of ordinary skill in the art could understand that the traction elements are along the center-of-pressure line of a foot.
Regarding claim 10, the modified structure Teteriatnikov-Grelle discloses an upper coupled to the midsole, and wherein the moderation plate is adjacent to the recessed area configured to receive the foot (Teteriatnikov, fig 1A, member 106, para 0009).  

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teteriatnikov et al. (2010/0275471) and Grelle et al. (9,770,066) as applied to claim 1 above, and further in view of Colpack (2015/0033582).
Regarding claim 4, the modified structure Teteriatnikov-Grelle teaches all the limitations of claim 4 except a radius of the constant curvature ranges from 350 mm to 500 mm.
Colpack teaches a shoe sole having a radius of the constant curvature ranges from 350 mm to 500 mm (fig 1-A t 1-B).
It would have been obvious to one of ordinary skill in the art before the effective filing dale of the claim invention to understand that using the radius of Colpack on Teteriatnikov sole to provide a shoe that is capable of comfortably remaining on a wearer's foot during all manner of use while minimizing or eliminating the bulk traditionally associated with the elements present in a ballet flat designed to ensure such a secure fit (Colpack, para 0005).

Claim(s) 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teteriatnikov et al. (2010/0275471) and Grelle et al. (9,770,066) as applied to claim 10 above, and further in view of Bruce et al. (2013/0345675).
Regarding claims 11-12, the modified structure Teteriatnikov-Grelle teaches all limitations of claims 11-12 except the upper comprise a first upper component and a second upper component, the first upper component coupled to the midsole and of a first flexibility, the second upper component coupled to the first upper component and of a second flexibility greater than the first flexibility, wherein the second upper component is configured to define a rim through which a foot is inserted into the footwear article (fig 1).  
It would have been obvious to one of ordinary Skill in the art before the effective filing date of the claim invention to modify the upper of Teteriatnikov by using the different flexibility between the portions and the second portion defines a rim through which a fool is inserted into the footwear article, as taught by Bruce, in order to provide a desired customized fit or comfort to the wearer (Bruce, para 0049).
Regarding claim 13, the modified footwear Teteriatnikov-Grelle-Bruce teaches all the limitations of a lace cord, wherein the second upper component includes a plurality of lace bights (fig 1, member 162) through which the lace card is laced (fig 1, member 162).
It would have been obvious to one of ordinary skill in the art before the effective filling dale of the claim invention to modify the footwear of Teteriatnikov by adding the bights and lace cord, as taught by Bruce, in order to provide a desired customized fit to the wearer (Bruce, para 0049).
Response to Arguments
Applicant’s arguments, dated 06-01-2022, with respect to the rejection of claims under 35 U.S.C §1101 and §112(b) have been fully considered, and are persuasive. The rejection to the claims has been withdrawn due to the amendments to the claims.
Applicant's arguments with respect to the rejections of claims under 35 U.S.C §102 and 103 have been fully considered, but they are not persuasive because the prior art does not teach the limitations " a moderation plate, a perimeter of the moderation plate surrounded by the midsole , wherein the moderation plate is positioned between the midsole and a recessed area configured to receive a foot”. However, this argument is not commensurate with the rejected claims, as the limitations have not been previously presented. Thus, the amended limitations have been addressed as analyzed above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-THIEU L NGUYEN whose telephone number is (571)270-0476. The examiner can normally be reached M-F 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA D. HUYNH can be reached on (571)272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAO-THIEU L NGUYEN/Examiner, Art Unit 3732                                                                                                                                                                                                        
/SHAUN R HURLEY/Primary Examiner, Art Unit 3732